UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6448



JAMISON H. JOHNSON,

                                           Petitioner - Appellant,

          versus


MICHAEL STOUFFER, Warden; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
3466-MJG)


Submitted:   May 11, 2000                   Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamison H. Johnson, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jamison H. Johnson seeks to appeal the district court’s orders

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

Supp. 1999) and denying his motion for reconsideration.      We have

reviewed the record and the district court’s opinion and find no

reversible error.1    Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See Johnson v. Stouffer, No. CA-99-3466-MJG (D. Md. Feb. 15

& Mar. 6, 2000).2    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           DISMISSED




     1
       We note that the district court miscalculated the number of
days Johnson had remaining to file his federal petition. Instead
of 27 days, Johnson actually had 57 days left. However, because
Johnson did not submit his § 2254 petition until 62 days after his
state petition was denied, it was still untimely.
     2
       Although the district court’s order denying Johnson’s motion
for reconsideration is marked as “filed” on March 3, 2000, the
district court’s records show that it was entered on the docket
sheet on March 6, 2000. Pursuant to Rules 58 and 79(a) of the Fed-
eral Rules of Civil Procedure, it is the date the order was entered
on the docket sheet that we take as the effective date of the
district court’s decision. See Wilson v. Murray, 806 F.2d 1232,
1234-35 (4th Cir. 1986).


                                   2